Citation Nr: 0912275	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-20 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel

INTRODUCTION

The Veteran had service from August 1965 to August 1967.  The 
Veteran died in February 2003, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In the rating decision, the RO denied service 
connection for the cause of the Veteran's death, and 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 2002 & Supp. 
2008).  The appellant filed a timely Notice of Disagreement 
(NOD) in April 2006 and, subsequently, in June 2006, the RO 
provided a Statement of the Case (SOC).  In June 2006, the 
appellant filed a timely substantive appeal to the Board.  In 
June 2008, the RO issued a Supplemental Statement of the Case 
(SSOC).  

The appellant initially had requested a hearing before the 
Board, via videoconferencing, but subsequently withdrew that 
request in February 2009.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims adjudicated 
in this decision has been obtained; the appellant has been 
provided notice of the evidence necessary to substantiate her 
claims and has been notified of what evidence she should 
provide and what evidence the VA would obtain; there is no 
indication that the appellant has evidence pertinent to her 
claims that she has not submitted to the VA.

2.  During his lifetime, the Veteran was service-connected 
for bilateral hearing loss, rated as noncompensable (0 
percent) from August 1971; tinnitus, rated as 10 percent from 
February 1990; and post-traumatic stress disorder (PTSD), 
rated 100 percent from April 10, 2000.
3.  The Veteran died in February 2003; the death certificate 
lists the immediate cause of death as cardiogenic shock due 
to a hemorrhagic cerebrovascular accident (stroke) and the 
terminal hospital records indicate that the Veteran died of 
heart disease and a massive stroke.

4.  There are no medical findings to support a diagnosis of 
hypertension during service; such disorder is not established 
until more than 4 years post-service; there is no medical 
evidence of any other type of cardiovascular disease or 
cerebrovascular disease until many years after service; the 
preponderance of the competent evidence is against a nexus 
between the Veteran's fatal heart attack or stroke and any 
incident of or finding recorded during service.

5.  The Veteran's service-connected bilateral hearing loss, 
tinnitus, and PTSD did not cause or materially contribute to 
the Veteran's death.

6.  The Veteran's service-connected PTSD was rated 100 
percent from April 10, 2000; he was not rated totally 
disabled or 100 percent at any time prior to that date.

7.  The appellant has not specifically pled clear and 
unmistakable error in any rating action that would have 
entitled the veteran to a total disability rating at any time 
prior to April 2000; the evidence fails to show the Veteran 
either was a prisoner of war and no additional service 
department records that existed at the time of a prior VA 
decision but were not previously considered by VA have been 
received.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the Veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.307, 3.309, 3.310, 3.312 (2008).

2.  The criteria for payment of DIC under the provisions of 
38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  The VA has 
issued final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance the VA will provide to a claimant 
who files a substantially complete application for VA 
benefits or who attempts to reopen a previously denied claim.

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The United States Court of Appeals for Veterans Claims 
(Court) held in Hupp v. Nicholson, 21 Vet. App. 342 (2007) 
that, when adjudicating a claim for dependency and indemnity 
compensation (DIC) (to include service connection for the 
cause of the Veteran's death), the VA must perform a 
different analysis depending upon whether a Veteran was 
service connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include (1) a statement of 
the conditions, if any, for which a Veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the Veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.

The Board finds that the May 2008 VCAA letter substantially 
satisfied the provisions of 38 U.S.C.A. § 5103(a) and Hupp, 
supra.  The appellant was informed about the information and 
evidence not of record that was necessary to substantiate his 
claim; the information and evidence that the VA would seek to 
provide; the information and evidence the claimant was 
expected to provide; and to provide any evidence in his 
possession that pertained to his claim.  However, this notice 
was not issued to the appellant prior to the initial October 
2004 rating decision.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that a 
fully compliant VCAA notice was not provided before the 
initial unfavorable RO decision, the Board is cognizant of 
recent Federal Circuit decisions pertaining to prejudicial 
error.  Specifically, in Sanders v. Nicholson, 487 F.3d 881 
(2007), the Federal Circuit held that any error by the VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Court, the burden shifts to the VA 
to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the Court holding that an appellant 
before the Court has the initial burden of demonstrating 
prejudice due to VA error involving: (1) providing notice of 
the parties' respective obligations to obtain the information 
and evidence necessary to substantiate the claim; (2) 
requesting that the claimant provide any pertinent evidence 
in the claimant's possession; and (3) failing to provide 
notice before a decision on the claim by the agency of 
original jurisdiction. (Emphasis added.)  See also Simmons v. 
Nicholson, 487 F.3d 892 (2007).  

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error regarding the claims, but such error is rebutted by the 
record.  Subsequent to the issuance of this notice, the RO 
re-adjudicated the appellant's claims, as demonstrated by the 
June 2008 SSOC.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing a 
fully compliant VCAA notification and re-adjudicating the 
claim in the form of a statement of the case to cure timing 
of notification defect).

The Court has held that an SSOC that complies with applicable 
due process and notification requirements constitutes a 
readjudication decision.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 541- 42 (2006) (Mayfield III); see also Prickett, 
supra (holding that a statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).  As the SSOC complied 
with the applicable due process and notification requirements 
for a decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

The May 2008 notice did not provide any information 
concerning the evaluations or the effective dates that could 
be assigned should service connection be granted.  See 
Dingess, supra.  However, there is no question regarding a 
rating in a DIC case and not since this decision affirms the 
RO's denial of the benefits sought, any question regarding an 
effective date to be assigned is moot.    

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  While the appellant does not have the 
burden of showing prejudice, the record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The Board also finds that all necessary 
assistance has been provided to the appellant.  The evidence 
of record indicates that the VA acquired the Veteran's 
service medical records to assist the appellant with this 
claim.  There is no indication of any additional relevant 
evidence that has not been obtained.  As explained in more 
detail below, the medical evidence shows that the veteran 
died of heart disease and a stroke, which were not present 
during or within one year of service and the preponderance of 
the evidence is against a nexus between such disorders and 
either service or a service-connected disability.  The record 
indicates that the VA provided a medical opinion and, as will 
be discussed  below, the Board finds that this opinion is of 
significant probative value and adequate for resolving the 
nexus question at hand.  Under these circumstances, there is 
no duty to provide a further medical opinion in this case.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003). 

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

II.  Factual Background; Law and Regulations; Analysis

a.  Factual Background.  The appellant essentially claims 
that a disorder related to the Veteran's service, 
specifically PTSD, contributed to his death.  At the time of 
his death, the Veteran was service connected for PTSD, 
tinnitus, and bilateral hearing loss.  The appellant also 
contends that she is entitled to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 
1318.

On the Veteran's March 1965 service pre-induction medical 
examination, the examiner noted no abnormalities.  At the 
time of this examination, the Veteran's blood pressure was 
measured at 140/86 (systolic pressure over diastolic 
pressure).  On a March 1965 report of his medical history, 
the Veteran indicated that he had never had high or low blood 
pressure.  In a November 1965 service treatment record, 
specifically an authorization for the administration of 
anesthesia and for the performance of operations and other 
procedures, the examiner noted that the Veteran had high 
blood pressure, but did not include any high blood pressure 
readings in his report.  Service treatment records do not 
contain any other notation regarding a diagnosis or treatment 
for hypertension.  On a March 1967 report of his medical 
history, the Veteran indicated that he had never had high or 
low blood pressure. On the Veteran's August 1967 service 
separation medical examination, the examiner noted no 
abnormalities.  At the time of this examination, the 
Veteran's blood pressure was measured at 136/82.   The 
service treatment records are negative for any findings that 
were attributed to heart disease or cerebrovascular disease.

In a November 1971 VA medical examination report, the 
Veteran's blood pressure readings were as follows: 190/120; 
180/110; and 170/90.  The examiner's diagnosis was 
hypertension, predominately diastolic.  The examiner noted 
that the Veteran did not display any signs of cardiac 
enlargement and his heart sounds were normal.  

The record contains several records detailing post-service 
treatment for cardiovascular disease, to include 
hypertension.  For example, upon an October 1988 VA 
evaluation, it was noted the Veteran started to have atypical 
chest pain in 1986 and had an anterior myocardial infarction 
in September 1988.  Three days later, he underwent a cardiac 
catheterization revealing a 99 percent proximal LAD stenosis.  
After an operation, the stenosis was reduced from 99 percent 
to 20 percent.  

In October 1988, the Veteran was readmitted to the hospital 
after experiencing more chest pains.  The diagnosis was rule 
out myocardial infarction.  The examiner noted that hospital 
records indicated that the Veteran had a history of 
hypertension and poor compliance with his medication.  
However, the Veteran denied any lapses in his medication.  
The Veteran was noted to smoke one-half pack to a pack of 
cigarettes a day for the past 25 years, to abuse alcohol 
occasionally, and to smoke one to three marijuana cigarettes 
per week.  Due to Veteran's recurrent symptoms of chest pain, 
the examiner recommended a restenosis.  

In an additional October 1988 treatment record, specifically 
a cardiac catheterization interpretation, written the next 
day after examination, the examiner diagnosed single vessel 
coronary artery disease involving the proximal portion of the 
left anterior descending with a residual 40 percent stenosis 
post angioplasty.  The examiner further noted that a mid-
lesion small dissection flap was present.  No other 
significant coronary artery disease was present; minimally 
elevated right-sided pressures were noted; and a mildly 
elevated pulmonary capillary wedge pressure consistent with 
diastolic dysfunction was also found.   

Regarding the Veteran's PTSD, in December 2001 determination, 
the Houston RO increased the rating from 50 percent disabling 
to 100 percent disabling, effective April 2000.  It was also 
determined at that time that the Veteran had been found by a 
physician to be incapable of handling his own affairs and 
that his mother had been granted power of attorney.  The 
evidence indicates that the effective date for the 100 
percent rating coincided with a VA examination that had 
revealed an increase in severity for PTSD.  

The terminal hospital records show that, in February 2003, 
the Veteran was admitted to the emergency room in respiratory 
failure, with symptoms of headache, chest pain, and 
congestive heart failure.  At the time, he was noted to be 
having an acute myocardial infarction.  The Veteran had a 
catheterization procedure that showed severe coronary artery 
disease, including LAD stenosis of 90 percent and right 
circumflex of 80 percent.  He became hypotensive and 
bradycardic after the catheter procedure.  He became non-
responsive and was intubated immediately with pressure 
support.  A CAT scan of the head showed a very large left 
occipital hemorrhage with severe edema, mass effect, and 
subarachnoid extension all the way to the basal cisterns.  An 
EEG showed very depressed activity and the examiners 
determined that the Veteran's prognosis of survival was nil.  
The records indicate that the Veteran died soon after the 
prognosis.  

In a February 2003 private treatment record, it was reported 
that the Veteran died of an acute myocardial infarction, 
anterior wall; a secondary diagnosis of intracerebral 
hemorrhage was noted, along with acute respiratory failure, 
unspecified congestive heart failure, pnemonitis due to 
inhalation of food or vomitus, hypopotassemia, old myocardial 
infarction, essential hypertension, and coronary 
arteriosclerosis of native coronary vessel.  

The Veteran's death certificate lists the immediate cause of 
death as cardiogenic shock due to a hemorrhagic 
cerebrovascular accident (stroke).

In a November 2005 letter, Dr. J.R. (initials used to protect 
privacy) indicated that he believed that there was a 
correlation between the Veteran's PTSD and the causes of 
death listed on the death certificate.  The examiner stated 
that he had reviewed the Veteran's medical file and noted 
that he suffered from chronic heart disease, hypertension, 
and service-connected PTSD.  He stated that he found it more 
likely than not that the causes of the Veteran's death, 
specifically a heart attack and stroke, were secondary to 
PTSD.  

In a January 2006 VA medical opinion, a physician noted that 
he had reviewed the Veteran's claims file extensively before 
rendering his opinion.  The examiner stated that, in his 
opinion, the Veteran's death was caused by an acute massive 
cerebral hemorrhage complicated by congestive heart failure 
secondary to arteriosclerosis and hypertension.  He also 
stated that the cerebral hemorrhage was secondary to the 
hypertension and arteriosclerosis.  In conclusion, the 
examiner stated that the Veteran's fatal disorders were due 
to essential hypertension and advanced arteriosclerosis, and 
not PTSD.  Therefore, the opinion was that the cause of 
death, specifically an acute cerebral hemorrhage, was not at 
least as likely as not secondary to PTSD, but rather due to 
essential hypertension.  

b.  Laws and Regulations.  38 C.F.R. § 3.312 sets forth the 
provisions governing benefits relating to a Veteran's cause 
of death.  38 C.F.R. § 3.312.  Specifically, it states that 
"[t]he death of a Veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death."  38 C.F.R. § 3.312(a); accord 
Timberlake v. Gober, 14 Vet. App. 122, 127 (2000).  A 
service-connected disability "will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto."  38 C.F.R. § 3.312(b); accord Timberlake, 
supra.  In contrast, a contributory cause of death is a 
service-connected disability that is shown to have 
"contributed substantially or materially [to death]; that is 
combined to cause death; that is aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c)(1); accord 
Timberlake, supra.  Thus, "[i]t is not sufficient to show 
that it causally shared in producing death, but rather it 
must be shown that there was a causal connection," and a 
contributory cause of death is not related to the principal 
cause.  38 C.F.R. § 3.312(c)(1).  Determining the Veteran's 
cause of death requires the "exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the Veteran, including, particularly, autopsy 
reports." 38 C.F.R. § 3.312(a).

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be granted for certain chronic 
diseases, to include cardiovascular-renal disease (including 
hypertension), when they are manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased Veteran's surviving spouse in the same manner as if 
the Veteran's death is service-connected, even though the 
Veteran died of nonservice-connected causes, if the Veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the Veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by the VA as totally disabling for 
a continuous period of at least 10 years immediately 
preceding death; or was rated totally disabling continuously 
since the Veteran's release from active duty and for a period 
of not less than five years immediately preceding death; or 
was rated by the VA as totally disabling for a continuous 
period of not less than one year immediately preceding death 
if the Veteran was a former prisoner of war who died after 
September 30, 1999.  The total rating may be either scheduler 
or based upon unemployability.  38 U.S.C.A. § 1318.

Current VA regulations define "entitled to receive" as 
meaning that the Veteran filed a claim for disability 
compensation during his or her lifetime and one of the 
following circumstances is satisfied: (1) The Veteran would 
have received total disability compensation at the time of 
death for a service-connected disability rated totally 
disabling for the period specified [ten years in this case] 
but for clear and unmistakable error committed by VA in a 
decision on a claim filed during the Veteran's lifetime; or 
(2) Additional evidence submitted to VA before or after the 
Veteran's death, consisting solely of service department 
records that existed at the time of a prior VA decision but 
were not previously considered by VA, provides a basis for 
reopening a claim finally decided during the Veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively in accordance with 38 C.F.R. 
§§ 3.156(c) and 3.400(q)(2) of this part for the relevant 
period specified [ten years in this case];or (3) At the time 
of death, the Veteran had a service-connected disability that 
was continuously rated totally disabling by VA for the period 
specified [ten years in this case], but was not receiving 
compensation because of certain specified conditions.  See 38 
C.F.R. § 3.22(b).  The Board notes that 38 C.F.R. § 3.22 was 
amended during the pendency of this appeal.  The Board does 
not outline the version of 38 C.F.R. § 3.22(b) in effect at 
the time of the filing of the claim, as the current version 
clarifies and provides additional meanings of "entitled to 
receive," and the analysis of this case would not be 
different under prior version.  See 70 Fed. Reg. 72220 (Dec. 
2, 2005).

Pertinent case law has also held that "hypothetical 
entitlement" consideration for DIC benefits under 38 U.S.C.A. 
§ 1318 was allowable for claims filed prior to January 21, 
2000, i.e., the effective date of the VA regulation 
prohibiting "hypothetical entitlement."  See Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005).  The appellant's claim 
for DIC under the provisions of 38 U.S.C.A. § 1318 was 
received many years after that date.

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for Veterans' benefits.  An appellant 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when an appellant 
seeks benefits and the evidence is in relative equipoise, the 
appellant prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

c.  Analysis.  

(i)  Service Connection for Cause of Death.  Having reviewed 
the evidence of record, the Board finds that preponderance of 
evidence is against the appellant's claim that a service-
connected disability was either the principal or a 
contributory cause of death.

The initial death certificate indicated that the Veteran died 
of cardiorespiratory arrest due to anoxic brain injury due to 
cardiac arrest/ventricular fibrillation.  At the time of his 
death, the Veteran was service connected for bilateral 
hearing loss, tinnitus, and PTSD and the psychiatric disorder 
was rated 100 percent.  

The appellant contends that the Veteran's PTSD was either a 
principal or a contributory cause of his death.  The only 
competent evidence in support of this contention consists of 
the November 2005 statement from a private physician.  In his 
opinion, Dr. J.R. concluded that it was more likely than not 
that the causes of the Veteran's death, specifically the 
heart attack and stroke listed on the death certificate, were 
secondary to PTSD.  Dr. J.R. did not provide a rationale for 
this opinion, including citation to the clinical record or 
medical literature.  A medical opinion is inadequate when 
unsupported by clinical evidence.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  It is also pertinent to note that a 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  The medical 
and psychiatric evidence of record, to include the dearth 
certificate and the terminal hospital records do not support 
this opinion, as they do not suggest the Veteran's PTSD 
played any causative role in his death.  For these reasons, 
the Board finds that this opinion is of minimal probative 
value and, as discussed below, it is outweighed by a 
subsequent medical opinion.

The Board notes that in the January 2006 VA medical opinion, 
which was based upon a review of the relevant medical 
evidence in the claims file, the physician concluded that the 
Veteran's fatal massive cerebral hemorrhage complicated by 
congestive heart failure was due to essential hypertension 
and advanced arteriosclerosis and not PTSD.  The medical 
evidence of record supports this opinion.  A February 2003 
private treatment record includes reference to the various 
diagnoses at the time of the Veteran's death, including 
arteriosclerosis and hypertension.  The Veteran was not 
service-connected for either arteriosclerosis or 
hypertension.  As noted above, PTSD was not noted in the 
death certificate, nor is there any indication in the 
terminal hospital records that PTSD contributed to the 
Veteran's death.  

In further support for the VA opinion, the Board notes that 
the service treatment records do not contain any notations 
indicating a diagnosis or treatment for arteriosclerosis.  
Regarding hypertension, in a November 1965 service treatment 
record, a box is checked indicating high blood pressure.  
However, the record does not include any blood pressure 
readings or an explanation for that finding.  Upon the March 
1965, service pre-induction medical examination, the 
Veteran's blood pressure was measured at 140/86.  In the 
August 1967 service separation medical examination, the 
Veteran's blood pressure was recorded as 136/82.  The Board 
notes that no treatment for high blood pressure is noted in 
the service treatment records and the high blood pressure 
readings recorded during service are all within the range of 
normal blood pressures.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (indicating that, for VA purposes, the term 
hypertension requires a diastolic blood pressure is 
predominantly 90 mm. or greater).  

There were no findings indicating elevated blood pressure 
readings meeting the criteria for hypertension until November 
1971, over four years after the Veteran's discharge from 
service.  The record does not indicate the Veteran voiced any 
relevant complaints until 1986 and did not have a diagnosis 
of a cardiovascular disease until 1988 or many years after 
his discharge from service.  As such, the Board finds that 
the preponderance of the evidence weighs against finding that 
the Veteran's cardiovascular diseases, to include 
hypertension, heart disease and cerebrovascular disease, were 
causally or etiologically related to service.

In summation, the death certificate lists the immediate cause 
of death as cardiogenic shock due to a hemorrhagic 
cerebrovascular accident.  The terminal hospital records also 
indicate that the causes of the Veteran's death were heart 
disease and a massive stroke.  The service treatment records 
do not support a diagnosis of hypertension and there is no 
post-service medical evidence of cardiovascular or 
cerebrovascular disease until more than 4 years after 
service.  The preponderance of the competent evidence is 
against a nexus between the Veteran's fatal heart attack or 
stroke and any incident of service.  The preponderance of the 
competent evidence is against a finding that the Veteran's 
PTSD caused or materially contributed to his death.  There is 
no competent evidence to suggest the Veteran's other service-
connected disorders (bilateral hearing loss and tinnitus) 
played any causative role in his death.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for the cause of the Veteran's death.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. 49, 56 (1990).  

(ii)  Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318.  

After a review of the record, the Board finds that the 
Veteran did not receive a total rating for a continuous 
period of at least 10 years immediately preceding death.  His 
PTSD was rated 100 percent disabling effective April 10, 2000 
and he died in February 2003 or less than 3 years later.  In 
addition, the Veteran was not rated totally disabled at any 
point prior to April 2000, he was not a former prisoner of 
war and no additional service department records that existed 
at the time of a prior VA decision but were not previously 
considered by VA have been received.

The Board has considered whether the Veteran was "entitled to 
receive" a total rating for a period of 10 years when 
considering the definition of "entitled to receive" under 38 
C.F.R. § 3.22.  Neither the veteran, during his lifetime, nor 
the appellant has successfully or specifically pled clear and 
unmistakable error in any rating action that would have 
entitled the veteran to a total disability rating at any time 
prior to April 2000.  See Andre v. Principi, 301 F.3d 1354 
(Fed. Cir. 2002) (holding, any claim of CUE must be pled with 
specificity).  The record does not reflect any newly 
associated service treatment records.  The Veteran was not in 
receipt of a 100 percent rating for 10 years prior to his 
death; his total rating was in effect less than 3 years.  
Therefore, the provisions of 38 C.F.R. § 3.22(b)(3) do not 
support entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318.

The Board need not review whether there is any other disorder 
of record that could have been service-connected and then 
assigned a total rating for the appropriate period of time so 
as to warrant the award of DIC benefits under 38 U.S.C.A. § 
1318, also known as "hypothetical entitlement."  See 
Rodriguez v. Peake, 511 F.3D 1147 (Fed Cir. 2008); see also 
38 C.F.R. § 3.22.  The record shows that the appellant's 
claim for DIC was filed after the January 2000 finalization 
of VA's modification of 38 C.F.R. § 3.22 that precludes VA 
consideration of such claims. Therefore, consideration of 
hypothetical entitlement to DIC benefits under 38 U.S.C.A. § 
1318 is legally precluded in this case.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


